98 F.3d 618
30 UCC Rep.Serv.2d 1083
Lora LOHR, Michael Lohr, Her Husband, Plaintiffs-Appellants,v.MEDTRONIC, INC., a Foreign Corporation, Defendant-Appellee.
No. 94-2516.
United States Court of Appeals,Eleventh Circuit.
Oct. 28, 1996.

Daniel C. Shaughnessy, Cowles & Shaughnessy, P.A., Jacksonville, FL, Robert F. Spohrer, Spohrer, Wilner & Maxwell, P.A., Jacksonville, FL, Brian Wolfman, Public Citizen Litigation Group, Washington, DC, for plaintiffs-appellants.
Dennis P. Waggoner, Hill, Ward & Henderson, P.A., Tampa, FL, Marcus R. Magnuson, Medtronic, Inc., Minneapolis, MN, Daniel G. Jarcho, McKenna & Cuneo, Washington, DC, for defendant-appellee.
Appeal from the United States District Court for the Middle District of Florida (No. 93-482-CIV-J-20);  Harvey E. Schlesinger, Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before BLACK and BARKETT, Circuit Judges, and RONEY, Senior Circuit Judge.
PER CURIAM:


1
On June 26, 1996, the Supreme Court reversed this panel's opinion in  Lohr v. Medtronic, Inc., 56 F.3d 1335 (11th Cir.1995).  See Medtronic, Inc. v. Lohr, --- U.S. ----, 116 S.Ct. 2240, 135 L.Ed.2d 700 (1996).  Pursuant to the Supreme Court's opinion, we now reverse the district court's dismissal of plaintiff's complaint and remand the case to the district court for further proceedings not inconsistent with the Supreme Court's opinion.


2
REVERSED AND REMANDED.